Citation Nr: 0433911	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  00-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of right medial meniscectomy with degenerative 
changes, currently assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran, who had active service from August 1971 
to August 1974, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for additional development in May 2001, and 
that development was completed by the RO.  The case has since 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's postoperative residuals of a right medical 
meniscectomy are not productive of moderate recurrent 
subluxation or lateral instability, ankylosis, limitation of 
flexion to 30 degrees, or limitation of extension to 15 
degrees.

3.  Objective x-ray evidence of right knee arthritis is of 
record.

4.  The veteran's arthritis of the right knee is manifested 
by painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative residuals of a right medial meniscectomy 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 
4.71a, Diagnostic Codes 5259-5257 (2003). 

2.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for a separate 10 percent evaluation for 
degenerative arthritis of the right knee with painful motion 
have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

The appellant filed his claim for an increased evaluation in 
July 1999, and thereafter, in a rating decision dated in 
December 1999, the benefits were denied.  Only after those 
rating actions were promulgated did the RO, in a letter dated 
in February 2002, specifically provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  However, the Board also notes that 
the record indicates that prior to that time the appellant 
had been apprised of what evidence would be necessary to 
substantiate the claim, as well as informed of the division 
of responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
this regard, the Board notes that the appellant had been 
provided with a copy of the rating decision dated in December 
1999, setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was 
denied.  The general advisement and the pertinent laws and 
regulations, including the schedular criteria, were 
reiterated in a Statement of the Case dated in March 2000 as 
well as in Supplemental Statements of Case dated in October 
2003, December 2003, February 2004, and June 2004.  In 
addition, the Board remanded the case in May 2001 for 
additional development, which included obtaining additional 
treatment records and providing the veteran with a VA 
examination.  The Board remand also notified the veteran of 
the enactment of the VCAA.

The Board observes that in a recent case, the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2002 
was not given prior to the first AOJ adjudications of the 
claim, the notice was provided by the AOJ prior to the most 
recent transfer and certification of the appellant's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Therefore, notwithstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

In this case, although the VCAA notice letter that was 
provided to the appellant do not contain the "fourth 
element," the Board finds the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim through the documents described above.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claim.  38 U.S.C.A. § 5103A (d).  The 
veteran was afforded VA examinations in September 1999 and 
November 2002 in connection with his claim for an increased 
evaluation, which were conducted by physicians who rendered 
relevant opinions as to the issues under consideration.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

In a May 1977 decision, the Board determined that the veteran 
was entitled to service connection for right knee disorder.  
A rating decision dated in July 1977 effectuated the grant of 
service connection for postoperative residuals of a medial 
meniscectomy of the right knee and assigned a 10 percent 
disability evaluation effective from September 17, 1975.  
That determination was based on a review of the veteran's 
service medical records and private medical records as well 
as on the findings of a VA examination performed in November 
1975.  The veteran subsequently filed for an increased 
evaluation in July 1999, and a December 1999 rating decision 
continued the 10 percent evaluation.  During the pendency of 
the appeal, that evaluation has remained in effect until the 
present time.

In his July 1999 claim, the veteran contended that his 
disability had worsened and that he had developed arthritis 
in his knee, which produced pain and aching.  He also stated 
that he had difficulty working as a postal carrier, as it was 
extremely painful walking up and down stairs.  He began to 
limp by the end of the day and also had difficulty driving.

VA medical records dated from August 1999 to October 1999 
document the veteran's complaints and treatment for right 
knee pain.  It was noted in August 1999 that the veteran's 
right knee remained unchanged since his last evaluation and 
that there was no crepitus.  Ballotement, Drawer, McMurray's, 
and Apley's tests were also negative.  In October 1999, the 
veteran denied that his knee locked or gave out.  A physical 
examination did not reveal instability, and Lachman and 
McMurray testing were negative.

The veteran was afforded a VA examination in September 1999 
during which he reported that his right knee occasionally 
hurt and produced dull pain for which he took Naproxen as 
needed.  A physical examination revealed his right knee to be 
normal.  There was no swelling, tenderness, or instability, 
and he was able to ambulate fairly well.  His range of motion 
included flexion from 0 to 120 degrees.  A McMurray test was 
normal, but he did have minimal objective evidence of pain 
when his right knee was twisted.  An x-ray revealed minimal 
degenerative changes, but there was no fracture, dislocation, 
or destructive bone changes.

VA medical records dated in October 1999 indicate that the 
veteran was prescribed physical therapy to improve his range 
of motion and to strengthen his quadriceps and hamstrings.  

A VA medical imaging report dated in October 1999 indicate 
that the veteran was seen for pain and swelling.  There was 
no sonographic evidence of deep venous thrombosis within the 
right common femoral, superficial femoral, or popliteal 
veins, but there were two cystic structures identified in the 
posterior soft tissues at the level of the right knee.  The 
radiologist opined that these most likely represented 
popliteal cysts.

In his March 2000 Notice of Disagreement, the veteran stated 
that he had developed arthritis in his right knee, and he 
described the pain as frequent and sharp.  He claimed that he 
had difficulty walking and using stairs and that his 
disability had interfered with his job performance as a 
letter carrier.  In this regard, the veteran related that he 
had to take a day off of work a few weeks earlier and that he 
had used his accumulated sick time to take time off for 
doctor's appointments.  He had also declined overtime work 
due to his knee.  He further stated that he had been told 
that physical therapy would be minimally successful and that 
it would not stop any additional degeneration.  He was 
prescribed medication and used a knee brace, and he indicated 
that surgery had been recommended.

In his May 2000 VA Form 9, the veteran denied that he only 
experienced an occasional dull pain in his right knee.  
Instead, he described the pain as frequent, stabbing, and 
sharp and argued that it was sometimes excruciating.  
Although the veteran used a knee brace and medication, he 
still limped at the end of his workday.  He further claimed 
that his range of motion could not be normal, as he was 
prescribed physical therapy to improve his range of motion.  
He stated that his right knee had deteriorated with arthritis 
causing him acute, frequent pain.  A VA physician had 
reportedly told him that his legs were malaligned and 
recommended surgery.  He also stated that there was a 
possibility that he would need a knee replacement in a few 
years.

The veteran submitted a statement in March 2002 in which he 
indicated that his right knee pain was so severe that he 
thought he had a blood clot, and that as a result, a venous 
Doppler of his right leg was obtained in October 1999 to rule 
out the possibility of a blood clot.  He also reiterated that 
his disability interfered with his job performance and 
related that the various treatment options had been discussed 
with his treating physician.

VA medical records dated from March 2001 to October 2002 
indicate that the veteran had a follow-up for his right knee 
pain in March 2001.  Although he continued to experience pain 
in his knee, it was also noted that the pain had been 
controlled with Naproxen.  He was assessed as having right 
knee pain secondary to posttraumatic arthritis, and his 
treatment plan included wearing a knee brace and continuing 
the use of his medication.  

The veteran was afforded a VA examination in November 2002 
during which he reported having increasing problems that 
included some pain, stiffness, occasional swelling, give way, 
and fatigability.  He wore a knee brace, but he did not use a 
cane.  He worked as a mailman with a walking route, which put 
a lot of stress on his leg.  He walked with an abnormal gait, 
as he walked in the outside of his shoe and had some lateral 
shoe wear.  As a result, he experienced some foot pain.  The 
knee itself caused soreness and tenderness, especially over 
the medial compartment.  His current medication included 
Tylenol and Rabeprazole.  He stopped taking nonsteriodals 
because they had irritated his stomach.  A physical 
examination showed the veteran to ambulate without aids or 
assistance, but it was noted that he was wearing a brace.  He 
had anterior and posterior scars over the medial compartment 
of his right knee.  There was pain and tenderness to 
palpation as well as crepitation with motion.  He had flexion 
from 0 to 140 degrees with mild pain with active and passive 
motion with and without resistance, but there was no 
effusion.  The knee was stable to medial, lateral, and 
anteroposterior testing, and a McMurray's test was negative.  
The veteran was diagnosed as having residual postoperative 
meniscectomy of the right knee with arthritis, and the 
examiner opined that it was more likely than not that his 
right knee arthritis was related to the surgical incision of 
his meniscus.

A medical certification was obtained in May 2003 as required 
under the Family and Medical Leave Act of 1993.  This 
certification indicates that the veteran had a chronic 
condition, which required the use of prescription medication, 
and that the duration of the condition and incapacity were 
indefinite.  The physician was unable to determine whether 
the veteran would need to take time off of work 
intermittently or whether he needed to work on less than 
full-time, as his pain was subjective.  He determined that 
the veteran was able to perform the functions of his 
position.  

The veteran submitted another statement in November 2003 in 
which he once again denied having dull knee pain.  He stated 
that he had sharp pain and that his knee had given out on him 
numerous times while walking down the steps due to this pain.  
He indicated that he had no cartilage in his knee joint and 
that he could feel the bones of his legs rub together and 
pop.  He occasionally had problems using the pedals on his 
vehicle while driving due to his pain.  He admitted that 
Naproxen helped control the pain, but he also claimed that he 
had to use it sparingly and had even been declined another 
prescription due to his acid reflux disease.  He further 
indicated that he chose not to have the recommended surgery 
because he could not afford to take off from work. 

In March 2004, the veteran was prescribed Supartz that was to 
be injected by his physician for his degenerative joint 
disease of the right knee.  

Private medical records dated from April 2004 to July 2004 
indicate that the veteran had noticed very little effect from 
his first injection of Supartz, but that he had maintained 
his usual activities.  He later returned for his third 
injection and noted early improvements; however, at the time 
of both his fourth and fifth injections, he stated that he 
had not noticed much change since beginning the injection 
series.  He was subsequently seen in July 2004 at which time 
he reported having increased pain in his right knee despite 
the artificial lubricant injection series.  He also 
complained of clicking and giving way and indicated that he 
had recently fallen due to acute unexpected pain.  An 
examination revealed a slight start-up limp with no swelling 
at the knee.  There was lateral clicking with passive range 
of motion, but there was no restriction of motion and there 
was very minimal tenderness about the knee.  He had normal 
neurocirculatory findings.  An x-ray was obtained, which 
showed approximately 3-degree varus alignment of the right 
lower extremity at the knee, indicating approximately 6 
degrees of deviation from anatomic.  There was medial joint 
space narrowing at the right knee.  He did not have patellar 
symptoms, but there were some degenerative changes focally in 
the right knee, which apparently limited to the medial 
aspect.  The physician noted that ultimately if the veteran 
did not respond to other treatments, having had only minor 
improvements with artificial lubricants, the veteran might be 
a satisfactory candidate for Unispacer or UCKR surgery.


Law and Analysis

The veteran contends that the current evaluation assigned for 
his postoperative residuals of right medial meniscectomy with 
degenerative changes does not accurately reflect the severity 
of that disability.  He maintains that the symptomatology 
associated with the disability warrants an evaluation in 
excess of 10 percent.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinksi, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

The veteran's disability is currently evaluated under 
38 C.F.R. §4.71a, Diagnostic Code 5259-5257.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2003).  The hyphenated 
diagnostic code in this case indicates that the symptomatic 
removal of the semilunar cartilage of the right knee under 
Diagnostic Code 5259 is the service-connected disorder and 
that the recurrent subluxation or lateral instability under 
Diagnostic Code 5257 is a residual condition.

When the evidence of record is considered under the 
applicable laws and regulations, the Board is of the opinion 
that the veteran is entitled to a combined 20 percent 
disability rating for his service-connected right knee 
disability. As will be more fully discussed below, the Board 
finds that because the medical evidence of record 
demonstrates objective X-ray evidence of arthritis in the 
right knee along with painful motion, a basis for a separate 
rating for arthritis based on painful motion under the 
provisions of 38 C.F.R. § 4.59 is in order. See VAOPGCPREC 9-
98.

Under Diagnostic Code 5259, a 10 percent evaluation, the 
currently assigned evaluation, represents the maximum 
schedular criteria for that disability.  Consequently, the 
veteran is not entitled to an increased rating for his 
disability under those criteria.  Therefore, an evaluation in 
excess of 10 percent cannot be granted under Diagnostic Code 
5259.

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is warranted when there is slight recurrent 
subluxation or lateral instability. A 20 percent evaluation 
is assigned when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation is 
contemplated when such impairment is severe.

The Board finds that the veteran has not been shown to have 
met the criteria for an increased evaluation under Diagnostic 
Code 5257, as the medical evidence of record does not show 
him to have recurrent subluxation or instability.  In this 
regard, VA medical records dated in October 1999 noted that 
there was no instability, and a September 1999 VA examination 
revealed the veteran's right knee to be normal without any 
swelling, tenderness, instability, or dislocation.  In 
addition, a November 2002 VA examination noted that the 
veteran's right knee was stable to medial, lateral, and 
anteroposterior testing.  Therefore, the Board finds that the 
veteran is not entitled to an increased evaluation in excess 
of 10 percent under Diagnostic Code 5257.

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of the knee, 
limitation of flexion, and limitation of extension, the Board 
finds that the criteria for a rating in excess of 10 percent 
are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5260, 5261 (2003).  In this regard, the November 2002 
VA examination found the veteran to have 0 to 140 degrees of 
flexion, and private medical records dated in June 2004 
indicated that there was no restriction of motion.  
Therefore, an increased evaluation is not warranted under the 
provisions of Diagnostic Codes 5256, 5260, and 5261. 

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, Diagnostic Code 5257 provides for 
evaluation of instability of the knee without reference to 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply to evaluations under Diagnostic 
Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
The Board further observes that the VA Office of the General 
Counsel (OGC) issued an opinion stating that limitation of 
motion is a relevant consideration under Diagnostic Code 5259 
and that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  See VAOPGCPREC 9-98.  However, the veteran is 
already assigned the maximum schedular evaluation under 
Diagnostic Code 5259.  Thus, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca, supra, are not applicable to the 
veteran's current claim for an increased evaluation for his 
postoperative residuals of a right medial meniscectomy.  

The Board notes that the veteran's representative has 
asserted that the veteran should be entitled to three 
separate ratings under the provisions of Diagnostic Codes 
5257, 5259, and 5003.  The Board notes further that the 10 
percent disability evaluation currently assigned is a 
protected rating as it has been in effect for more than 20 
years.  In this regard, any disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 
3.951(b) (2003).  The provisions of 38 C.F.R. § 3.951(b) do 
not, however, prohibit the Board from redesignating an 
existing service-connected rating to accurately reflect the 
actual disability, provided the redesignation does not result 
in the severance of service connection for the disability in 
question or the reduction of the protected rating.  See 
VAOPGCPREC 50-91; see also Gifford v. Brown, 6 Vet. App. 269, 
272 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In this regard, as discussed above, a rating under Diagnostic 
Code 5257 would not be in order in this case as the relevant 
evidence of record does not show the veteran to have 
recurrent subluxation or instability.  The Board does, 
however, find it plausible that some of the documented 
symptomatology may be attributable to the removal of the 
meniscus of the right knee.  Thus, the currently assigned 10 
percent disability evaluation would appear to be appropriate 
under the provisions of Diagnostic Code 5259.  

Finally, the Board has also considered whether the veteran's 
right knee disability warrants a separate evaluation for 
arthritis under Diagnostic Code 5003.  See VAOPGCPREC 9-98 or 
VAOGCPREC 23-97.  The Board acknowledges that x-rays have 
confirmed the presence of arthritis in the right knee, as x-
rays taken at the time of the September 1999 VA examination 
as well as in July 2004 revealed some degenerative changes in 
the right knee.  The Board also finds that the medical 
evidence has demonstrated painful motion.  In this regard, 
the veteran has indicated that it was extremely painful 
walking up and down stairs, and VA medical records dated in 
March 2001 assessed him as having right knee pain secondary 
to his posttraumatic arthritis for which he wore a brace and 
took Naproxen.  In addition, VA medical records dated in 
October 1999 show that he was prescribed physical therapy to 
improve his range of motion.  Therefore, the Board finds that 
the veteran has both arthritis confirmed by x-ray evidence 
and painful motion.

As discussed above, VAOPGCPREC 9-98 noted the Court's holding 
that, when read together, Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to arthritis, where 
the arthritis is established by x-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion. See 
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  On 
the other hand, VAOPGCPREC 9-98 also seems to indicate that 
removal of the meniscus may in some cases cause disability 
resulting in loss of motion of the knee and in such cases, 
removal of the meniscus should be evaluated with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  As such, the Board finds that it appears that painful 
knee motion can be evaluated under Diagnostic Code 5003 as a 
manifestation of his arthritis or under Diagnostic Code 5259 
with consideration of 38 C.F.R. §§ 4.40 and 4.45 as a 
manifestation of his right medial menisectomy.  In this case, 
the evidence in this case does not indicate that the pain 
associated with movement of the right knee is due to the 
meniscus removal as opposed to the demonstrated degenerative 
arthritis.  Further, as noted above, VA's General Counsel has 
held that if a veteran has a disability rating under 
Diagnostic Code 5257 or 5259, and there is also X-ray 
evidence of arthritis, a separate rating may also be 
available.  See also VAOPGCPREC 9-98.  Therefore, resolving 
all reasonable doubt in the veteran's favor, the Board finds 
that the veteran is entitled to a separate 10 percent 
disability evaluation for arthritis of his right knee with 
painful motion.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected postoperative residuals of right 
medial meniscectomy have caused marked interference with 
employment beyond that contemplated by the Schedule for 
Rating Disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's right knee disability.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's postoperative residuals of right medial 
meniscectomy under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 10 percent for postoperative 
residuals of right medial meniscectomy is denied.

Subject to the provisions governing the award of monetary 
benefits, a separate evaluation of 10 percent for arthritis 
of the right knee with painful motion is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



